PER CURIAM:
June Bryant-Bunch appeals the district court’s orders denying relief on her civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bryant-Bunch v. Beck, No. 2:02-cv-00034-BO (E.D.N.C. Feb. 5, 2003; filed Sept. 28, 2007 & entered Oct. 1, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.